EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Masahito Yokoyama on 17 May 2022.

The application has been amended as follows.
	Claim 12 has been rewritten as follows.

12.	A guide wire, comprising:
	a core shaft;
	a coil wound around the core shaft;
	a distal-end joining region to which a distal end of the core shaft and a distal end of the coil are joined; and
	a proximal-end joining region to which a proximal end of the core shaft and a proximal end of the coil are joined, wherein 
	the coil includes (1) a sparsely wound portion having a sparser coil pitch than other portions of the coil, the sparsely wound portion being disposed between the distal-end joining region and the proximal-end joining region, (2) a first closely wound portion having a closer coil pitch than the sparsely wound portion, the first closely wound portion being disposed at a distal end side relative to a distal end of the sparsely wound portion, and (3) a second closely wound portion having a closer coil pitch than the sparsely wound portion, the second closely wound portion being disposed at a proximal end side relative to a proximal end of the sparsely wound portion, 
	a first resin coating is formed on an outer surface of a portion of the first closely wound portion in a predetermined range from the distal end of the first closely wound portion, 
	a second resin coating is formed on an outer surface of the second closely wound portion,
	the first resin coating and the second resin coating are separated by the sparsely wound portion and a proximal end side part of the first closely wound portion, 
	each of the first resin coating and the second resin coating 
	the first resin coating further includes a hydrophilic resin part having a hydrophilic group, the hydrophilic resin part being another longitudinal section disposed on a more proximal end side of the guide wire than the hydrophobic resin part of the first resin coating.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken both alone and in combination, fails to disclose or fairly suggest the combination of features recited in Claims 11 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/19/2022